Citation Nr: 0102254	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral otitis externa, currently rated as 10 percent 
disabling,

2.  Entitlement to service connection for otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer




INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.

This appeal arises from a rating decision of February 1999 
from the Buffalo, New York, Regional Office (RO).  A notice 
of disagreement was received in March 1999, a statement of 
the case was issued in April 1999, and the substantive appeal 
was received in April 1999.

This decision will address the issue of an increased 
disability rating for otitis externa.  The remand that 
follows the decision will address the issue of service 
connection for otitis media.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran is rated as 10 percent disabled for bilateral 
otitis externa, which is the highest rating provided for that 
disorder.

3.  There is no evidence that the bilateral otitis externa 
presents such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

The criteria for an increased disability rating for bilateral 
otitis externa are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 4.87a, 
Diagnostic Code 6210 (1998); 38 C.F.R. §§ 3.321(b)(1), 4.14, 
4.87, Diagnostic Code 6210 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A rating decision in December 1967 granted service connection 
for "external otitis bilateral" and assigned a 
noncompensable disability rating.  

A March 1996 rating decision increased the disability rating 
for bilateral external otitis to 10 percent.

A January 1998 VA clinical record notes there was mild 
erythema in the right external auditory canal and dry scaling 
without erythema in the left canal.  The tympanic membranes 
were within normal limits, without effusion.  The assessment 
was chronic otitis externa.

The report of a February 1998 VA examination notes the 
external auditory canals were slightly dry but were otherwise 
within normal limits.  The tympanic membranes were intact, 
there was no retraction, and the tympanum revealed no fluid.  
There were no active infections present.  The veteran also 
had vertigo, hearing loss, and tinnitus.  The assessments 
were chronic otitis externa; and tinnitus, hearing loss, and 
vertigo consistent with Meniere's disease.

The report of a July 1998 VA examination notes the external 
ears and canals were within normal limits.  There was no 
evidence of excoriation of the skin.  The drums were slightly 
thickened and slightly retracted, and the cone of light was 
very dull.  A diagnosis was not reported.

An August 1998 VA clinical record notes the external auditory 
canals were without drainage or erythema.  The tympanic 
membranes were thickened, but there was no effusion or ports.  
The clinical assessments indicated history of chronic otitis 
externa, and external auditory canals appearing well now.

A May 1999 VA clinical record notes tympanic membrane 
scarring, but is otherwise negative.

A June 1999 VA clinical record notes the tympanic membranes 
were normal bilaterally.  There was good mobility, with no 
effusion seen.  The assessment was history of otitis externa 
with normal tympanic membranes/external auditory canals on 
exam.

An October 1999 VA audio consultation report notes bilateral 
sensorineural hearing loss.  The report notes hearing was 
within normal limits except at 8000 Hertz, which represented 
a mild loss. 

Analysis

Initially, the Board of Veterans' Appeals (Board) notes that, 
during the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claim before the Board.  Therefore, the 
Board must assess whether the development of the veteran's 
claim and appeal has been sufficient to meet the enhanced 
obligations embodied in the VCAA.

The veteran has received two VA examinations related to the 
ears.  The RO has obtained VA medical records identified by 
the veteran.  The veteran has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  In the supplemental 
statements of the case, the veteran was advised that the 
medical records in the claims file did not provide evidence 
of an exceptional or unusual disability picture to render 
application of the regular schedular standards impractical.  
Accordingly, the Board finds that the notification and duty-
to-assist provisions mandated by the Veterans Claims 
Assistance Act of 2000 have been satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2000) 
(Schedule).  The disability ratings are based upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability under differing diagnoses, is to be avoided.  
38 C.F.R. § 4.14 (2000).

Under the criteria of Diagnostic Code (DC) 6210, for diseases 
of the auditory canal, as were in effect at the time the 
veteran initiated his claim, a 10 percent rating is warranted 
where there is swelling, dry and scaly or serous discharge, 
or itching requiring frequent and prolonged treatment.  
38 C.F.R. § 4.87a, DC 6210 (1998).

During the pendency of the veteran's appeal, the regulations 
applicable to rating diseases of the ear were amended, 
effective June 10, 1999.  64 Fed. Reg. 25,202 (May 11, 1999).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  Therefore, the Board must consider 
whether the old or the new rating criteria are more favorable 
to the veteran.

Under the revised criteria of DC 6210 for chronic otitis 
externa, a 10 percent rating is warranted for swelling, dry 
and scaly or serous discharge, and itching requiring frequent 
and prolonged treatment.  38 C.F.R. § 4.87, DC 6210 (2000).  

The rating criteria of both the original and revised versions 
of Diagnostic Code 6210 are the same.  The only change in the 
revised criteria is re-designation of the disability as 
chronic otitis externa.  Accordingly, there is no prejudice 
to the veteran in the Board considering both the original and 
revised rating criteria in the first instance, since they are 
the same and neither is more advantageous to the veteran in 
assessing his claim.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).

The maximum disability rating under the Schedule for disease 
of the auditory canal or otitis externa is 10 percent.  This 
is consistent with the disability rating currently assigned.  
The veteran has asserted that an increased disability rating 
is warranted for symptoms of otitis media and Meniere's 
disease.  However, the veteran is not service connected for 
these disabilities and, therefore, they may not be considered 
in assessing the level of disability from the service-
connected otitis externa.  Accordingly, the veteran is 
receiving the maximum disability rating for otitis externa 
that is available under the Schedule.  38 C.F.R. § 4.87a, DC 
6210 (1998); 38 C.F.R. §§ 4.14, 4.87, DC 6210 (2000).  

As noted, the veteran is currently rated at the maximum 
disability rating available for the service-connected otitis 
externa.  In order to accord the veteran every possible 
consideration, the RO considered whether an increased 
disability rating was warranted on an extraschedular basis, 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2000).  The 
governing norm for consideration of an extraschedular 
evaluation is that the case present such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular standards.  

There is no evidence in the claims file that the service-
connected otitis externa has caused repeated 
hospitalizations.  While the record indicates the veteran has 
received outpatient treatment, this does not constitute 
hospitalization.  In addition, there is no evidence which 
shows the otitis externa causes marked interference with 
employment or has otherwise rendered the application of the 
criteria of the Schedule impractical, and neither the veteran 
nor the representative has presented such evidence.  
Accordingly, there is no basis for consideration of an 
extraschedular evaluation for the veteran's otitis externa 
disability.  38 C.F.R. § 3.321(b)(1) (2000); VAOPGCPREC 6-96.

The veteran is receiving the maximum disability rating 
available for his bilateral otitis externa.  There is no 
evidence that the disability resulting from otitis externa 
has rendered the application of the regular schedular 
standards impractical.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for an increased 
disability rating for bilateral otitis externa.  


ORDER

Entitlement to an increased disability rating for bilateral 
otitis externa is denied.


REMAND

A rating decision in March 2000 denied service connection for 
otitis media.  The veteran was advised of this decision in an 
April 3, 2000, letter.  In a statement received by the RO 
from the veteran's representative in October 2000, the 
representative stated "the veteran asserts that the service-
connected condition should also be characterized as otiits 
[sic] media."  Since this statement was received within one 
year of the date of the VA letter notifying the veteran that 
service connection for otitis media had been denied and was 
part of the appeal for an increased rating for the service 
connected ear disability, the statement constitutes a notice 
of disagreement.  See Gallegos v. Gober, 14 Vet.App. 50 
(2000).

The veteran has not received a statement of the case 
addressing the issue as to which his representative expressed 
disagreement in the October 2000 submission.  As the filing 
of a notice of disagreement places a claim in appellate 
status, the U.S. Court of Appeals for Veterans Claims has 
held that, once an NOD has been filed, the requirement that 
the RO issue an SOC is a procedural matter requiring remand.  
See Manlincon v. West, 12 Vet.App. 238 (1999); see also 
Godfrey v. Brown, 5 Vet. App. 127, 132 (1993).  Therefore, 
this case must be returned to the RO for issuance of a 
statement of the case.

Accordingly, this case is REMANDED for the following:


The RO should provide the veteran with a 
statement of the case addressing the issue of 
service connection for otitis media.  This 
issue should be returned to the Board for 
further consideration only if the veteran 
perfects a timely appeal of this issue.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



